          Case 5:16-cv-00019-HE Document 169 Filed 09/24/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

SHERRY ELLIS, et al.,                                )
                                                     )
                        Plaintiffs,                  )
                                                     )
vs.                                                  )            NO. CIV-16-0019-HE
                                                     )
DANIEL HOLTZCLAW, et al.,                            )
                                                     )
                        Defendants.                  )

------------------------------------------------------------------------------------------------------------

TABATHA BARNES, et al.,                              )
                                                     )
                        Plaintiffs,                  )
                                                     )
vs.                                                  )            NO. CIV-16-0184-HE
                                                     )
CITY OF OKLAHOMA CITY, et al.,                       )
                                                     )
                        Defendants.                  )

------------------------------------------------------------------------------------------------------------

ADAIRA GARDNER,                                      )
                                                     )
                        Plaintiff,                   )
                                                     )
vs.                                                  )            NO. CIV-16-0349-HE
                                                     )
DANIEL HOLTZCLAW, et al.,                            )
                                                     )
                        Defendants.                  )

------------------------------------------------------------------------------------------------------------




Scheduling Order – Revised 01/2017 – Page 1
          Case 5:16-cv-00019-HE Document 169 Filed 09/24/20 Page 2 of 4




ROSETTA GRATE,                                     )
                                                   )
                        Plaintiff,                 )
                                                   )
vs.                                                )          NO. CIV-16-0412-HE
                                                   )
CITY OF OKLAHOMA CITY, et al.,                     )
                                                   )
                        Defendants.                )

                              REVISED SCHEDULING ORDER

                ☒ JURY TRIAL DEMANDED - ☐ NON-JURY TRIAL

            THE FOLLOWING DEADLINES ARE SET BY THE COURT:

1. Motions to join additional parties to be filed         Defendant(s) to file a final exhibit list
   by: 10/06/2017.                                        and any exhibits not previously submitted
                                                          by: 11/01/2020.* Plaintiff(s) to file
2. Motions to amend pleadings to be filed by: 30          objections to defendant(s) final exhibit
   days from today.                                       list, under Fed. R. Civ. P. 26(a)(3)(B) by:
                                                          11/15/2020.
3. Plaintiff(s) to file a final list of expert
   witness(es) in chief and submit expert                 *The listing of witnesses and exhibits shall
   reports to defendant(s) by: 10/15/2020.*               separately state those expected to be called or
                                                          used and those which may be called or used if
   Defendant(s) to file a final list of expert            the need arises. Except for good cause shown,
   witness(es) in chief and submit expert                 no witness will be permitted to testify and no
   reports to plaintiff(s) by: 11/01/2020.*               exhibit will be admitted in any party’s case in
                                                          chief unless such witness or exhibit was
4. Plaintiff(s) to file a final list of witnesses         included in the party’s filed witness or exhibit
                                                          list.
   together with addresses and brief summary
   of expected testimony where a witness has           6. Discovery to         be     completed       by:
   not already been deposed by: 10/01/2020.*              11/01/2020.
   Defendant(s) to file a final list of witnesses
   (as described above): 10/15/2020.*                  7. All dispositive and Daubert motions to
                                                          be filed by: 11/15/2020.
5. Plaintiff(s) to file a final exhibit list by:
   10/01/2020.* Defendant(s) to file objections               If the deadline for dispositive motions
   to plaintiff(s) final exhibit list, under Fed. R.      and Daubert motions precedes the
   Civ. P. 26(a)(3)(B) by: 10/15/2020.                    discovery deadline, the parties are
                                                          expected to conduct any discovery
                                                          necessary for such motions in advance of
                                                          the motion deadline.



Scheduling Order – Revised 01/2017 – Page 2
          Case 5:16-cv-00019-HE Document 169 Filed 09/24/20 Page 3 of 4




                                                       13. Requested jury instructions to be filed on
8. Trial Docket: FEBRUARY, 2021.**                         or before: 01/15/2021.

**Trial dockets generally begin the second             14. Proposed findings and conclusions of law
Tuesday of each month. However, this                       are to be filed not later than:
practice varies, particularly during holidays.                          .***
The setting or sequence of trials in both
criminal and civil cases is ordinarily                 ***In addition to filing, the parties are
determined at docket call.                             encouraged, but not required, to submit
                                                       their proposed jury instructions or
    The interval between the dispositive motion        findings of fact and conclusions of law in
deadline (¶ 7) and the trial docket (¶ 8) is           Microsoft Word format to the Clerk via
relatively inflexible. An extension of time to file    the court’s designated mail box: heaton-
or respond to a motion for summary judgment            orders@okwd.uscourts.gov.
will likely affect the trial setting.
                                                       15. Responses to motions in limine shall be
9. Designations of deposition testimony to be              filed within fourteen (14) days. Any
   used at trial to be filed by:   01/15/2021.             objection or response to the trial
   Objections and counter designations to be               submissions referenced in 11, 12, 13, or
   filed by: 01/25/2021.                                   14 shall be filed within seven (7) days.

10. Motions in       limine   to   be    filed   by:   16. The Final Pretrial Report, approved by all
    01/15/2021.                                            counsel, and in full compliance with
                                                           Local Rules (See Appendix IV), together
11. Requested voir dire to be filed by:                    with a proposed order approving the
    01/15/2021.                                            report, to be submitted to the court by:
                                                           01/15/2021.
12. Trial briefs (optional unless otherwise
    ordered) to be filed by: 01/15/2021.


17. This case is referred to ADR:

     ☐      by agreement of the parties, with the approval of the Court:
            ☐       by Order of the Court:
                    ☐       Mediation
                    ☐       Judicial Settlement Conference
                    ☐       Other:                                                                  .

    If the case is referred to mediation, the process shall be completed and a report filed with the
court by the parties, stating whether the case settled, not later than                              .

18. Notwithstanding LCvR16(a), this case will not be automatically set for judicial settlement
conference. The court will, however, ordinarily order such a conference if the parties file a joint
motion requesting same within 7 days after the trial docket is published. The motion shall provide

Scheduling Order – Revised 01/2017 – Page 3
          Case 5:16-cv-00019-HE Document 169 Filed 09/24/20 Page 4 of 4




reasons justifying the commitment of court resources to the settlement process and shall describe
the efforts of the parties to effect an agreed resolution of the case by direct discussions or otherwise.
The court may order such a conference upon the motion of a single party filed within that time
period, but any such motion must make a particularly strong showing of the need for a judicial
conference and shall state why a joint motion has not been made.

19. ☐ The parties consent to trial by Magistrate Judge.

20. Initial disclosures pursuant to Fed. R. Civ. P. 26 have been: made ☐; are excused ☐; or
☐ shall be made not later than                                                         .

21. Other:
                                                                                                        .

     Dated this 24th day of September, 2020.


                                                BY ORDER OF THE COURT
                                                CARMELITA SHINN, CLERK OF COURT


                                                By:     s/Lisa Minter
                                                        Deputy Clerk




Copies to all parties




Scheduling Order – Revised 01/2017 – Page 4
